Case 1:17-cr-20412-DMM Document 14 Entered on FLSD Docket 05/15/2019 Page 1 of 1




                            UN ITED STATES DISTRJCT COU RT
                            SOUTHERN DISTRJCiOFFLORIDA
                          CASE NO:17-20412-CR-M IDDLEBROOK S

 UN ITED STA TES OF AM ERICA,

                      Plaintiff,

 VS.

 CESAR EM ILIO PEM LTA and
 JOSE JESUS TAPJA -PEREZ,

          Defendantts).
                                   /

         SEALED ORDER TR ANSFERRING DEFENDM T TO FUGITM                         STATUS

         The superseding indictm entin thiscasewasfled on Febnlal'y 7,2019 and a second

 superseding indictm enton April11,2019. ItappeaHng tothecourtthattheabove-nnm ed

 defendantts)isaf'ugitivef'
                          rom justice,itistherefore,
         ORDERED AND ADJUDGED thatthe Clerk ofCourtshallremovetlziscasefrom the

 Court'sPendingCaseListand shallplacethedefendantts)ontheClerk'sFugitiveCaseList.
               DONE AND ORDERED atW estPalm Beach,Florida,this 15th day ofM ay,

 2019.


                                                                                '
                                                                          .   ...




                                                         DonaldM .M iddlebrooks
                                                         Urlited StatesDistrictJudge

 cc:     AUSA KevinQuencer
